UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1320


CECELIA D. WALTON,

                    Plaintiff - Appellant,

             v.

NORTH CAROLINA DEPARTMENT OF COMMERCE,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Martin K. Reidinger, District Judge. (1:17-cv-00054-MR-DLH)


Submitted: July 26, 2018                                          Decided: July 30, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cecelia D. Walton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cecelia D. Walton appeals the district court’s order dismissing her employment

discrimination complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Walton v. N.C. Dep’t

of Commerce, No. 1:17-cv-00054-MR-DLH (W.D.N.C. Mar. 16, 2018). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2